In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered June 30, 2005, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff provided sufficient circumstantial evidence to raise a triable issue of fact as to the defendant’s negligence (see Lerner v Luna Park Hous. Corp., 19 AD3d 553 [2005]; Sweeney v D & J Vending, 291 AD2d 443 [2002]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.